Not for Publication

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY



    AVALONBAY COMMUNITIES, INC., and
    WESMONT STATION RESIDENTIAL I
    URBAN RENEWAL LLC,
                                                             Civil Action No. 2:20-9167
          Plaintiffs,
                                                                  OPINION & ORDER
          v.

    ASPEN SPECIALTY INSURANCE
    COMPANY,

          Defendant.

John Michael Vazquez, U.S.D.J.

         This matter comes before the Court by way of Plaintiffs’ unopposed motion for default

judgment under Federal Rule of Civil Procedure 55(b)(2). D.E. 8. The Court reviewed all

submissions made in support of the motion and considered the motion without oral argument

pursuant to Federal Rule of Civil Procedure 78 and Local Civil Rule 78.1(b). For the reasons that

follow, Plaintiffs’ motion is DENIED without prejudice.

    I.   FACTS AND PROCEDURAL HISTORY 1

         Plaintiff AvalonBay Communities, Inc. (“Avalon”) entered into an agreement with Planned

Building Services in October 2012, pursuant to which Planned Building Services would provide




1
 The facts of this matter derive from the Complaint (“Compl.”), D.E. 1, which the Court accepts
as true for purposes of this motion for default judgment. Teamsters Pension Fund of Phila. &
Vicinity v. Am. Helper, Inc., No.11-624, 2011 WL 4729023, at *2 (D.N.J. Oct. 5, 2011).
janitorial and cleaning services of common areas, including the lobby. 2 Compl. ¶¶ 9-10. One

provision of the agreement “requires Planned Building Services to procure insurance naming

[Avalon], its subsidiaries and affiliates as an additional insured party, and that this insurance will

be primary over any other valid and collectible insurance available to [Avalon] and its subsidiaries

and affiliates.” Id. ¶ 15. A separate section of the agreement “requires Planned Building Services

to procure General Liability Coverage with limits of $1,000,000 per occurrence and $2,000,000 in

the aggregate.” Id. ¶ 16. And a third provision requires Planned Building Services to indemnify

Avalon

               from all loss, damage and expenses sustained . . . and from all
               claims, liability and expense suffered by it by reason of any property
               damage including loss of use hereof, infringement of rights
               (including patent and trademark rights), personal injury or other
               claim or action brought by any other person, firm or corporation that
               results from the purchase, sale, or use of any of the goods, products
               or services referred to in this Agreement.

Id. ¶ 17.

         Defendant Aspen Specialty Insurance Company (“Aspen”) issued Policy No.

CRM004MM16 to Planned Building Services for the period of September 1, 2016 to September

1, 2017. Id. ¶ 18. Plaintiffs indicate that, upon information and belief, this insurance policy

“contains an Additional Insured Endorsement extending additional insured coverage to any

organization as required by written contract,” and “includes an Endorsement that extend Primary

and Non-Contributory Coverage to additional insureds when Planned Building Services has agreed

to provide such coverage in a contract or agreement.” Id. ¶¶ 19-20.




2
 Plaintiffs do not provide any information about Avalon’s business. Reading the Complaint as a
whole, it appears that Avalon owns and/or manages apartment buildings and that the agreement
with Planned Building Services was to clean an apartment building.
                                                  2
          On or about May 1, 2017, Michael Chung was “lawfully on the premises located at or near

300 Avalon Drive in the Borough of Wood Ridge, Bergen County, New Jersey,” and was injured

when he slipped and fell. Id. ¶ 8. On or around January 24, 2019, Chung filed a personal injury

lawsuit against Avalon, which was later amended to add Planned Building Services as a defendant.

Id. “On or about March 21, 2019, Broadspire 3 sent a letter on behalf of Avalon to Planned Building

Services and its insurer, Aspen, requesting additional insured coverage, defense and

indemnification for Avalon for the Chung Claim.” Id. ¶ 21. Later, on or about May 14, 2019,

Avalon’s counsel “tendered to Aspen’s insured Planned Building Services for both contractual

indemnification and additional coverage on the Aspen Policy.” Id. ¶ 22. As of the date of the

Complaint, Aspen had failed to respond to these letters. Id. ¶ 23.

    II.   LEGAL STANDARD

          Rule 55 of the Federal Rules of Civil Procedure permits a court to enter a default judgment

against a properly served defendant who fails to respond. Anchorage Assoc. v. V.I. Bd. of Tax

Review, 922 F.2d 168, 177 n.9 (3d Cir. 1990). “Once a party has defaulted, the consequence is

that ‘the factual allegations of the complaint, except those relating to the amount of damages, will

be taken as true.’” Teamsters Pension Fund of Phila. & Vicinity v. Am. Helper, Inc., No. 11-624,

2011 WL 4729023, at *2 (D.N.J. Oct. 5, 2011) (quoting DIRECTV, Inc. v. Pepe, 431 F.3d 162,

165 & n.6 (3d Cir.2005)). “The entry of a default judgment is largely a matter of judicial

discretion, although the Third Circuit has emphasized that such ‘discretion is not without limits,

however, and [has] repeatedly state[d] [its] preference that cases be disposed of on the merits




3
    The Complaint does not identify who or what “Broadspire” is.
                                                   3
whenever practicable.’” Chanel, Inc. v. Gordashevsky, 558 F. Supp. 2d 532, 535 (D.N.J. 2008)

(quoting Hritz v. Woma Corp., 732 F.2d 1178, 1181 (3d Cir. 1984)).

       Prior to entering a default judgment, the court must “(1) determine it has jurisdiction both

over the subject matter and parties; (2) determine whether defendants have been properly served;

(3) analyze the Complaint to determine whether it sufficiently pleads a cause of action; and (4)

determine whether the plaintiff has proved damages.” Moroccanoil, Inc. v. JMG Freight Grp.

LLC, No. 14-5608, 2015 WL 6673839, at *1 (D.N.J. Oct. 30, 2015). The Court must also consider

the following factors: “(1) prejudice to the plaintiff if default is denied, (2) whether the defendant

appears to have a litigable defense, and (3) whether defendant’s delay is due to culpable conduct.”

Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000); see also Nationwide Mut. Ins. Co.

v. Starlight Ballroom Dance Club, Inc., 175 F. App’x 519, 522 (3d Cir. 2006).

III.   ANALYSIS

           a. Jurisdiction

       “Before entering a default judgment as to a party ‘that has not filed responsive pleadings,

the district court has an affirmative duty to look into its jurisdiction both over the subject matter

and the parties.’” HICA Educ. Loan Corp. v. Surikov, No. 14-1045, 2015 WL 273656, *2 (D.N.J.

Jan. 22, 2015) (quoting Ramada Worldwide, Inc. v. Benton Harbor Hari Ohm, L.L.C., No. 08-

3452, 2008 WL 2967067, at *9 (D.N.J. July 31, 2008) (internal quotation omitted)). Turning first

to subject-matter jurisdiction, Plaintiffs submit that this case is properly before the Court based on

diversity jurisdiction under 28 U.S.C. § 1332. Section 1332 provides that a district court has

diversity jurisdiction when: (1) the dispute is between “citizens of different States” and (2) the

amount in controversy “exceeds the sum or value of $75,000.”              28 U.S.C. § 1332(a)(1).

Additionally, Rule 8(a) requires that a plaintiff’s pleading provide “a short and plain statement of

                                                      4
the grounds for the court’s jurisdiction.” Fed. R. Civ. P. 8(a)(1). Plaintiffs have failed to

adequately plead that this Court has diversity jurisdiction. While Plaintiffs have adequately pled

that the amount in controversy requirement is satisfied, the Complaint fails to satisfy the complete

diversity requirement.

       The Complaint indicates that Plaintiff Avalon is a Maryland corporation with its principal

place of business in Virginia, Plaintiff Wesmont is a Delaware LLC with its principal place of

business in Virginia, and Defendant Aspen is a North Dakota corporation with its principal place

of business in Connecticut. Compl. ¶¶ 2-4. Thus, it is clear from the Complaint that Avalon is a

citizen of Maryland and Virginia and Aspen is a citizen of North Dakota and Connecticut.

However, Plaintiffs do not provide any information about the citizenship of the members of

Wesmont – an LLC – for the Court to determine its citizenship for purposes of diversity

jurisdiction. See Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015)

(explaining that for purposes of diversity jurisdiction, the citizenship of an LLC “is determined by

the citizenship of its members.”). As a result, the Court is unable to conclude that it has subject-

matter jurisdiction over this matter and Plaintiffs’ motion for default judgment is dismissed without

prejudice.

             b. Other Deficiencies

       Plaintiffs’ motion for default judgment suffers from additional deficiencies.

       First, the Complaint does not allege sufficient facts from which this Court could conclude

it has general or specific personal jurisdiction over Defendant Aspen. As previously stated, the

Complaint indicates that Aspen is a North Dakota corporation with a principal place of business

in Connecticut. “With respect to a corporation, the place of incorporation and principal place of

business are paradig[m] . . . bases for general jurisdiction.’” Daimler AG v. Bauman, 134 S. Ct.

                                                     5
746, 760 (2014) (alteration in original) (internal quotation omitted). Thus, this Court lacks general

personal jurisdiction over Aspen.

        As for specific jurisdiction, the Complaint fails to plausibly allege facts to support such a

finding. “Specific jurisdiction is attained when the controversy is related to or ‘arises out of’ a

defendant’s contacts with the forum.” Carter Ledyard & Milburn LLP v. Carrascosa, No. 07-

3216, 2010 WL 4609501, at *3 (quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466

U.S. 408, 414 (1984)). Courts employ a three-part inquiry to determine whether specific personal

jurisdiction exists. Ross Univ. Sch. of Med. v. Amini, No. 13-6121, 2014 WL 29032, at *5 (D.N.J.

Jan. 2, 2014). “First, the defendant must have ‘purposefully directed his activities’ at the forum.”

Id. (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985)). “Second, the plaintiff’s

claim must ‘arise out of or relate to’ at least one of those specific activities.” Id. (quoting

Helicopteros, 466 U.S. at 414). “Third, courts may consider additional factors to ensure that the

assertion of jurisdiction otherwise ‘comport[s] with fair play and substantial justice.’”           Id.

(alteration in original) (quoting Burger King, 471 U.S. at 476)). Here, the only allegation arguably

concerning Aspen’s connection to New Jersey is that “[t]his is a case or controversy involving an

insurance policy that was either issued in this judicial district or had covered risks in this judicial

district.” Compl. ¶ 7. This bare allegation is insufficient to sufficiently demonstrate specific

jurisdiction.

        Second, Plaintiffs’ moving papers do not discuss the sufficiency of their causes of action.

The Complaint seeks “a declaratory judgment that Aspen is obligated to provide defense and

indemnity coverage on a primary basis to Avalon as an additional insured” for a lawsuit pending

in the Superior Court of New Jersey, entitled Michael Chung v. AvalonBay Communities, Inc.,

Wesmont Station Residential I Urban Renewal, LLC, Planned Building Services, Inc., et al., Case

                                                      6
No. BER-L-1735-19. Compl. ¶ 1. Count One seeks a declaratory judgment that Aspen owes

defense coverage to Avalon and Count Two seeks a declaratory judgment that Aspen owes

indemnity coverage to Avalon. Additionally, Plaintiffs seek a declaration on both Counts that

Aspen owes coverage to Plaintiffs on a primary and non-contributory basis. Neither Plaintiffs’

moving papers, nor the Complaint, provide or analyze these underlying causes of action.

IV.    CONCLUSION AND ORDER

       Therefore, for the foregoing reasons, and for good cause shown,

       IT IS on this 13th day of May, 2021

       ORDERED that Plaintiffs’ motion for default judgment, D.E. 8, is DENIED without

prejudice; and it is further

       ORDERED that Plaintiffs are granted leave to cure the noted deficiencies within 30 days.



                                                  __________________________
                                                  John Michael Vazquez, U.S.D.J.




                                                  7
